Plaintiff instituted action to cause an agreement between the parties to be made the judgment of the court, in accord with the provisions of the contract. Defendant demurred. Demurrer overruled, and at the same time judgment was rendered for plaintiff as prayed for in the complaint. Defendant appealed.
The able judge who heard this cause below properly overruled the demurrer, but was in error in rendering judgment for the plaintiff without allowing defendant the statutory period within which to answer.
The applicable procedural statute, C. S., 515, contains this provision: "If the demurrer is overruled, the answer shall be filed within ten days *Page 515 
after receipt of the judgment, if there is no appeal, or within ten days after receipt of certificate of the Supreme Court, if there is an appeal."Law v. Cleveland, 213 N.C. 289, 195 S.E. 809; Cody v. Hovey, 217 N.C. 407;Adams v. Cleve, ante, 302.
The prescribed period for answering not having expired, judgment for want of answer was improperly entered and should be stricken out, and an opportunity afforded defendant to answer, if he so desires.
The cause is remanded for such further proceeding in accord with the statute as the parties may elect.
Error and remanded.